    Case: 3:20-cv-00040-RAM-RM Document #: 11 Filed: 05/21/20 Page 1 of 7



                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN

GORDON ACKLEY, in his capacity as          )
candidate for Chairman of the Republican )
Party of the United States Virgin Islands )
and a Member of the Republican State       )
Committee; TODD HECHT, in his capacity )           Case No. 3:20-cv-0040
as a registered voter and as Member of the)
Republican State Committee; and            )
ANTOINETTE HECHT, in her capacity as a )
candidate for National Committeewoman )
of the Republican Party of the United      )
States Virgin Islands and Member of the )
Republican State Committee,                )
                                           )
                    Plaintiffs,            )
                                           )
                    v.                     )
                                           )
CAROLINE FAWKES, in her capacity as        )
Virgin Islands Supervisor of Elections;    )
THE VIRGIN ISLANDS BOARD OF                )
ELECTIONS; JOHN CANEGATA, in his           )
capacity as putative Chairman of the       )
Republican Party of the United States      )
Virgin Islands and candidate for Chairman )
of the Republican Party of the United      )
States Virgin Islands; and ROBERT MAX )
SCHANFARBER, in his capacity as putative )
secretary of the Republican Party of the )
United States Virgin Islands and candidate )
for National Committeeman of the           )
Republican Party of the United States      )
Virgin Islands,                            )
                                           )
                    Defendants.            )

                                         ORDER

      BEFORE THE COURT is the motion of Todd Hecht, Antoinette Gumbs-Hecht, and

Gordon Ackley to remand this matter to the Virgin Islands Superior Court. (ECF No. 5.) For
      Case: 3:20-cv-00040-RAM-RM Document #: 11 Filed: 05/21/20 Page 2 of 7
Ackley, et al. v. Fawkes, et al.
Case No. 3:20-cv-0040
Order
Page 2

the reasons stated below, the Court will remand this matter to the Superior Court of the

Virgin Islands.

                                   I.     BACKGROUND

         Gordon Ackley (“Ackley”), Todd Hecht (“Hecht”), Antoinette Gumbs-Hecht (“Gumbs-

Hecht”), John Canegata (“Canegata”), and Robert Max Schanfarber (“Schanfarber”) are all

members of the Republican Party of the U.S. Virgin Islands (the “RPUSVI”). On May 8, 2020,

Ackley, Todd Hecht , and Gumbs-Hecht (collectively, the “Plaintiffs”) filed a complaint in the

Virgin Islands Superior Court against Canegata, Schanfarber, the Virgin Islands Board of

Elections, and the Supervisor of Elections, Caroline Fawkes (“Fawkes”) (collectively, the

“Defendants”). On May 13, 2020, the Plaintiffs filed an amended complaint (the “Amended

Complaint”).

         The Amended Complaint alleges that, under territorial law and the internal rules of

the RPUSVI, RPUSVI’s party officers must be elected at a primary election. In 2016, Canegata

was elected chairman of the RPUSVI and Schanfarber was elected as a member of the

Republican State Committee, an office in the RPUSVI. In 2018, Canegata and Schanfarber

informed Fawkes and the Board of Elections that the RPUSVI would hold a caucus in lieu of

a primary election. This caucus, however, was never held, and Canegata and Schanfarber

continued to hold their respective offices in the RPUSVI. In 2020, under the leadership of

Canegata and Schanfarber, the RPUSVI adopted rules for a 2020 caucus that were allegedly

contrary to the RPUSVI’s internal rules. In 2020, Gumbs-Hecht and Ackley filed nomination

petitions to run for RPUSVI party offices in the 2020 RPUSVI primary.

         The Amended Complaint includes three counts. Each count is captioned “Injunctive

Relief” and seeks a different injunction. Count One alleges that Canegata and Schanfarber
      Case: 3:20-cv-00040-RAM-RM Document #: 11 Filed: 05/21/20 Page 3 of 7
Ackley, et al. v. Fawkes, et al.
Case No. 3:20-cv-0040
Order
Page 3

“engaged in a conspiracy to deprive Plaintiffs and other registered Republican voters of their

(1) right to seek party office and (2) their right to vote for candidates for party offices by

submitting their purported plan for a farcical caucus.” (ECF No. 3, Ex. 1 at ¶ 38.) To that end,

Count One asks the Court to enjoin Fawkes from canceling the RPUSVI primary or preventing

candidates from filing nominating papers to run in the primary. Count Two alleges that the

offices held by Schanfarber and Canegata are not “lawful and legitimate” under local law and

the RPUSVI’s internal rules, and as such, they have “no lawful authority” to direct the

RPUSVI’s activities. (Id. at ¶¶ 45-46.) To that end, Count Two seeks an order enjoining the

two from canceling the Republican primary election. Count Three alleges that, under local

law, the Plaintiffs submitted the only valid nomination petitions and seeks an order directing

Fawkes to accept the Plaintiffs’ petitions and no others.

         On May 15, 2020, Canegata and Schanfarber removed this matter to the District Court

of the Virgin Islands. Canegata and Schanfarber argue that this Court has original jurisdiction

over the Amended Complaint because it “is premised on the Revised Organic Act of 1954”

(the “ROA”) and “raises several federal statutory and constitutional issues, including: the (1)

right to seek public office and (2) the right to vote.” (ECF No. 1 at 2-3.) On May 17, 2020, the

Plaintiffs moved to remand the matter to the Superior Court, arguing that the Court lacks

subject matter jurisdiction over their claims.1




1 In the Superior Court, the Plaintiffs moved for a temporary restraining order (“TRO”) and preliminary
injunction. On May 15, 2020, shortly before the case was removed to this Court, the Superior Court granted the
Plaintiffs’ motion for a TRO and scheduled an evidentiary hearing for May 27, 2020, to address the Plaintiffs’
motion for a preliminary injunction. On May 18, 2020, after the case was removed to this Court, Canegata and
Schanfarber filed a notice indicating “that they intend to respond to the Plaintiff’s Motion to Remand to State
Court and anticipate a thorough, thoughtful response by May 19, 2020[,] at 5pm.” (ECF No. 9 at 1.) The notice
briefly summarized Canegata and Schanfarber’s position as follows: “Plaintiffs’ Complaint specifically and
repeatedly invokes federal law and the Constitution. Plaintiffs cannot now retreat from their patently federal
      Case: 3:20-cv-00040-RAM-RM Document #: 11 Filed: 05/21/20 Page 4 of 7
Ackley, et al. v. Fawkes, et al.
Case No. 3:20-cv-0040
Order
Page 4

                                       II.     LEGAL STANDARD

         Defendants may remove any civil action brought in a State or Territorial court “of

which the district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

As a general matter, district courts have jurisdiction over (1) civil actions arising under “the

Constitution, laws, or treaties of the United States”--federal question jurisdiction, 28 U.S.C.

§§ 1331; and (2) civil actions between citizens of different states when the amount in

controversy exceeds $75,000--diversity jurisdiction, 28 U.S.C. §1332(a).

         However, “[i]f at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447. “The defendant, as

the removing party asserting jurisdiction, bears the burden of showing that the case is

properly in federal court.” Rohn & Carpenter, LLC v. Cameron, Case No. 3:11-cv-0045, 2011

WL 3687626, at *2 (D.V.I. Aug. 19, 2011) (citing Frederico v. Home Depot, 507 F.3d 188, 193

(3d Cir. 2007)). “[R]emoval statutes are to be strictly construed against removal and all

doubts should be resolved in favor of remand.” In re Briscoe, 448 F.3d 201, 217 (3d Cir. 2006)

(quoting Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992)).

                                             III.    DISCUSSION

         Canegata and Schanfarber argue that the Court has federal question jurisdiction

under 28 U.S.C. § 1331. In order for the Court to have federal question jurisdiction, a case

must arise under the Constitution or laws of the United States. 28 U.S.C. § 1331. “Most

directly, a case arises under federal law when federal law creates the cause of action



law-based arguments.” (Id. at 1-2.) As of the date of this Order, Canegata and Schanfarber have not filed their
full response. Given the accelerated nature of these proceedings and the Court’s understanding of Canegata and
Schanfarber’s position, however, the Court feels that it is imprudent to await their response before ruling on
the Plaintiffs’ motion to remand.
      Case: 3:20-cv-00040-RAM-RM Document #: 11 Filed: 05/21/20 Page 5 of 7
Ackley, et al. v. Fawkes, et al.
Case No. 3:20-cv-0040
Order
Page 5

asserted.” Gunn v. Minton, 568 U.S. 251,257 (2013); see also Grable & Sons Metal Prods., Inc.

v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005) (explaining that 28 U.S.C. § 1331 “is invoked

by and large by plaintiffs pleading a cause of action created by federal law”).

         The only cause of action in the Amended Complaint that arguably implicates federal

law is the cause of action set out in Count One.2 In relevant part, Count One alleges that

Canegata and Schanfarber “engaged in a conspiracy to deprive Plaintiffs and other registered

Republican voters of their (1) right to seek party office and (2) their right to vote for

candidates for party offices by submitting their purported plan for a farcical caucus.” (ECF

No. 3, Ex. 1 at ¶ 38.) Civil conspiracy is a recognized tort under Virgin Islands law. See, e.g.,

Espinosa v. Redfield, 69 V.I. 339, 343 (Super. Ct. 2018). Thus, the cause of action asserted in

Count One is created by territorial law, not federal law.

         In a “special and small category of cases,” a federal question may also be raised in a

cause of action based on local law. See Gunn, 568 U.S. at 258. “In these circumstances, ‘the

presence or absence of federal-question jurisdiction is governed by the well-pleaded

complaint rule, which provides that federal jurisdiction exists only when a federal question

is presented on the face of the plaintiff’s properly plead complaint.’” Club Comanche, Inc. v.




2 The Amended Complaint cites the Revised Organic Act and the United States Constitution several times. (See,
e.g., ECF No. 3, Ex. 1 at ¶ 8) (“The actions of Defendant Schanfarber and Defendant Canegata are antithetical to
the free, fair, and honest elections of the Virgin Islands; the Revised Organic Act of the Virgin Islands; the
Constitution of the United States of America; and the inherent, fundamental rights of the people in our
republican form of government.”). These references to federal law, however, are not relied upon by the causes
of action in Count Two and Three. Rather, they appear in a section of the Amended Complaint captioned
“Introduction,” cf. MHA LLC v. HealthFirst, Inc., 629 F. App'x 409, 412 (3d Cir. 2015) (“While the complaint cites §
1983, this language appears in a background section, and none of the six counts assert a claim based on it.”
(footnote omitted)), and as allegations of irreparable harm in support of the desired remedy: injunctive relief,
cf. id. at 413 (“The fact that federal law may . . . ‘shape or even limit the remedy that Plaintiff may obtain’ does
not mean that federal law is a necessary component of the cause of action.” (quoting Veneruso v. Mount Vernon
Neighborhood Health Ctr., 933 F.Supp.2d 613, 626 (S.D.N.Y.2013), aff'd, 586 F. App’x 604 (2d Cir.2014)).
      Case: 3:20-cv-00040-RAM-RM Document #: 11 Filed: 05/21/20 Page 6 of 7
Ackley, et al. v. Fawkes, et al.
Case No. 3:20-cv-0040
Order
Page 6

Gov. of the Virgin Islands, 278 F.3d 250, 259 (3d Cir. 2002) (quoting Rivet v. Regions Bank of

La., 522 U.S. 470, 475 (1998)). A state law cause of action “arises under” federal law within

the meaning of 28 U.S.C. § 1331 if the well-pleaded complaint includes “a federal issue [that]

is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution

in federal court without disrupting the federal-state balance approved by Congress.’” Gunn,

568 U.S. at 258.

         A civil conspiracy is “[1] an agreement or combination [2] to perform a wrongful act,

or lawful act by unlawful means, [3] that results in damage to the plaintiff.” Isaac v. Crichlow,

63 V.I. 38, 64 (Super. Ct. 2015); see also Berrios v. Hovic, Case No. 1:01-cv-0192, 2010 WL

3069480, at *6 (D.V.I. July 29, 2010) (“[A] civil conspiracy consists of an agreement or

combination to perform a wrongful act that results in damage to the plaintiff.

A conspiracy may also consist of an agreement to do a lawful act by unlawful means.”

(internal quotation marks omitted)). The Plaintiffs’ cause of action alleges that (1) Canegata

and Schanfarber agreed; (2) to circumvent the Republican Party primary; (3) thereby

damaging the Plaintiffs by preventing them from running for office or voting for candidates

for office.

         The third element of the conspiracy cause of action, damage, could implicate federal

law, namely a right to vote under the United States Constitution or the ROA. See, e.g., Shannon

v. Jacobowitz, 394 F.3d 90, 93 (2d Cir. 2005) (“The right to vote is regarded as ‘a fundamental

political right, preservative of all rights.’” (alterations omitted) (quoting Yick Wo v.

Hopkins, 118 U.S. 356, 370 (1886)); 48 U.S.C. § 1542(a) (“The franchise shall be vested in

residents of the Virgin Islands who are citizens of the United States, twenty-one years of age

or over.”). Significantly, however, the Plaintiffs do not specify the source of their “(1) right to
      Case: 3:20-cv-00040-RAM-RM Document #: 11 Filed: 05/21/20 Page 7 of 7
Ackley, et al. v. Fawkes, et al.
Case No. 3:20-cv-0040
Order
Page 7

seek party office and (2) their right to vote for candidates for party offices.” (ECF No. 3, Ex. 1

at ¶ 38.) While these rights could arise from the Constitution or ROA, alternatively (and read

in the context of the entirety of the complaint, more plausibly), the Plaintiffs are alleging a

conspiracy to violate rights secured by Virgin Islands law.

         Where, as here, “a federal issue is present as only one of multiple theories that could

support a particular claim,” the federal issue is not “necessarily raised.” Broder v. Cablevision

Sys. Corp., 418 F.3d 187, 194 (2d Cir. 2005). “In other words, if the plaintiff can support his

claim with even one theory that does not call for an interpretation of federal law, his claim

does not ‘arise under’ federal law for purposes of § 1331.” Dixon v. Coburg Dairy, Inc., 369

F.3d 811, 817 (4th Cir. 2004). Because the Plaintiffs’ only cause of action that implicates

federal law could be supported entirely by territorial law, the Court lacks jurisdiction over

the Amended Complaint. Accordingly, the Court will remand this matter to the Superior

Court.

         The premises considered, it is hereby

         ORDERED the Plaintiffs’ motion to remand (ECF No. 5) is GRANTED; it is further

         ORDERED that this matter is REMANDED to the Superior Court of the Virgin Islands;

it is further

         ORDERED that all pending motions are MOOT; and it is further

         ORDERED that the Clerk of Court shall CLOSE this case.




Dated: May 21, 2020                                 s/ Robert A. Molloy _________
                                                    ROBERT A. MOLLOY
                                                    District Judge
